Citation Nr: 1716650	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  10-43 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a certificate of eligibility for specially adapted housing or a special home adaptation grant.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1971 to May 1974.

This case comes before the Board of Veterans' Appeals (the Board) from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran maintains that he is eligible for specially adapted housing or a special home adaptation grant.  He reports that he has limited mobility due his service-connected bilateral ankle disability.  VA medical center (VAMC) records note that the Veteran has at times worn braces on both ankles, and also has used a cane.  

Specially adapted housing is available to a veteran who has a permanent and total service-connected disability due to: (1) The loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) Blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity, or (3) The loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) The loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (5) The loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow, or (6) Full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 U.S.C.A. § 2101; 38 C.F.R. § 3.809(b) (2016).

The phrase 'preclude locomotion' is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. 
§ 3.809(c). 

VA received the Veteran's claim on October 27, 2009.  During the course of this claim, VA regulations for specially adapted housing and special home adaptation grants were revised.  Effective October 25, 2010, 38 C.F.R. § 3.809 was amended to include provisions (5) and (6) above.  See 75 Fed. Reg. 57,861 -57,862 (Sept. 23, 2010); 38 C.F.R. § 3.809 (a),(b). 

If entitlement to specially adapted housing is not established, a veteran can qualify for a grant for necessary special home adaptations if he/she has compensation based on permanent and total service-connected disability that: includes the anatomical loss or loss of use of both hands, or is due to blindness in both eyes with 5/200 visual acuity or less, or deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  38 C.F.R. § 3.809a(b).  The assistance referred to in this section will not be available to any veteran more than once.  38 C.F.R. § 3.809a(a).

Here, the Veteran is service connected for residuals of right ankle strain and tendonitis/arthritis of the left ankle for a combined rating of 60 percent since March 31, 2006.  In addition, he is assigned a TDIU, effective March 31 2006.  A veteran's receipt of a TDIU satisfies the prerequisite of a permanent and total rating for purposes of receipt of Chapter 11 compensation benefits, including as to eligibility for financial assistance in the acquisition of specially adapted housing.  See VAOPGCPREC 94-90.  Thus, even though he does not have a single disability that is rated as 100 percent disabling, the Veteran is determined to satisfy the requirement of a permanent and total service-connected disability based on his receipt of a TDIU.

First, the Board notes that a copy of the Veteran's original claim, listed as received October 27, 2009 on the August 2010 Statement of the Case, is not associated with electronic claims file and should be associated upon remand. 

Next, the Board notes that during the September 2016 VA examination, the examiner stated that the Veteran received treatment from the pain clinic at St. Elizabeth via the VA choice program, but that he was unable to review those records.  Those records should be obtained upon remand and associated with the electronic claims file. 

Finally, the examiner noted that it is likely that the Veteran may need his right ankle brace for stability, and his cane for balance due to various orthopedic issues pertaining to the knees, back and ankles when standing or walking for longer duration.  The Veteran in the instant case has separately applied for and has been denied service-connection for his claimed back and knee disabilities.  Therefore, upon remand, the examiner should clarify in an addendum opinion whether the Veteran has loss or loss of use of both lower extremities so as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, due solely to his service-connected ankle disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Associate the Veteran's October 27, 2009 claim for entitlement to a certificate of eligibility for specially adapted housing or a special home adaptation grant with the electronic claims folder.

2.  With appropriate authorization from the Veteran, obtain outstanding records from the pain clinic at St. Elizabeth, and associate them with the electronic claims folder.

3.  After completing the above development, return the matter to the examiner that conducted the September 2016 VA examination to obtain an addendum to their opinion.  If this examiner deems it necessary to re-examine the Veteran to provide the requested opinion, such examination should be scheduled.  If the September 2016 VA examiner is unavailable, schedule the Veteran for a new VA examination.  The claims folder and a copy of this Remand should be made available to the medical professional.  The examiner must review the record, giving particular attention to the service treatment records, lay assertions, and the pertinent medical evidence.  A notation to the effect that this record review took place shall be included in the report of the examiner.

The clinician should opine whether the Veteran's service connected disabilities alone (right ankle strain and tendonitis/arthritis of the left ankle) result in loss or loss of use of both lower extremities so as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.

The phrase 'preclude locomotion' is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible. 

4.  Thereafter, readjudicate the issues on appeal.  If any determination remains unfavorable to the Veteran, he should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran should be afforded the applicable time period in which to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G.A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




